Citation Nr: 1607410	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  06-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action by the Department of Veterans Affairs Regional Office (RO) in Los Angeles, California, which denied the hearing loss and tinnitus claims.  

The Board acknowledges that the Veteran had previously perfected an appeal on the issues of entitlement to service connection for sarcoidosis and an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) that were addressed in prior Board actions.  For example, in November 2007, the Board denied the issue of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2008 Order, the Court, pursuant to a November 2008 joint motion to remand (JMR), vacated the Board's denial of service connection for PTSD and remanded the matter for further consideration.  The Board subsequently remanded the claims for additional development in September 2009, and ultimately promulgated a decision in July 2014 that determined service connection was warranted for sarcoidosis and major depressive disorder.  Consequently, these claims have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The Board also acknowledges the Veteran previously provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2007, and that a transcript of that hearing is of record.  However, the Veteran did not provide testimony on his hearing loss and tinnitus claims at this hearing.  In fact, as noted above, the original adjudication of these claims was in September 2009, subsequent to the date of that hearing.  Nothing in the record reflects the Veteran has requested a hearing in regard to these claims.

The Board further notes that it remanded the hearing loss and tinnitus claims in July 2014, in part to obtain any outstanding treatment records.  The record reflects the Veteran reported all treatment for these conditions since January 2014 had been through VA, did not identify any other outstanding records that were not on file, and additional VA treatment records were added to his VA claims folder.

The Board again remanded the current appellate claims in May 2015, in part, to obtain outstanding VA treatment records to include a May 2013 audiogram; and to accord the Veteran a VA examination in regard to this claim.  Additional VA treatment records have been added to the file to include the May 2013 audiogram; and the Veteran was accorded a VA examination in June 2015 which, as detailed below, the Board finds is adequate for resolution of this case.

All other development directed by the Board's remands for the hearing loss and tinnitus claims appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The competent medical evidence does not reflect the Veteran has been shown to have hearing loss disability of the right ear as defined by VA regulations.

3.  Although there is evidence indicative of a hearing loss disability of the left ear as defined by VA regulations, the preponderance of the competent medical and other evidence of record is against a finding it was incurred in or otherwise the result of the Veteran's active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current tinnitus was incurred in or otherwise the result of his active service, or was present to a compensable degree within the first post-service year.

CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for a grant of service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in February 2008, which is clearly prior to the September 2009 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in August 2014 and June 2015, followed by readjudication of the appeal by Supplemental Statements of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  

The Board acknowledges that the Veteran's service treatment records are not on file.  Efforts to obtain these records through official sources have been unsuccessful, and formal findings on the unavailability of these records were made in November 2004 and September 2009.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard provided for a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board further notes the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested other than the missing service treatment records.  For example, he has not identified outstanding evidence which demonstrates he had a hearing loss disability as defined by VA regulations; or that his claimed hearing loss and tinnitus were etiologically linked to service.  In addition, he did not respond to the request in the June 2015 letter to identify outstanding medical records.

The Board also observes the Veteran was accorded a VA medical examination in June 2015 which, as detailed below, demonstrates he does not currently have a hearing loss disability as defined by VA regulations.  This examination also included an opinion that addressed the etiology of his claimed hearing loss and tinnitus.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the June 2015 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year to include organic diseases of the nervous system such as sensorineural hearing loss.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Hearing Loss

The Board notes that competent medical testing is required to determine whether a claimant has a hearing loss disability for the purpose of applying the laws administered by VA.  Specifically, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the Board acknowledges that there is evidence of hearing loss pursuant to Hensley, supra.  However, the competent medical evidences does not demonstrate the Veteran has ever had a hearing loss disability of the right ear as defined by 38 C.F.R. § 3.385.  For example, VA treatment records dated in March 2003 noted the Veteran had essentially normal hearing sensitivity except for a very mild high frequency loss of sensitivity in the left ear.  Speech discrimination ability was also within normal limits.  Further, it was indicated that audiometric results for the ears were as follows "R=25, 10, 10, 10, 5, 5, 15, 30, 45.  L=15, 5, 5, 10, 20, 25, 30, 50, 75," and that speech discrimination scores were 96 percent for both ears.

In addition, VA treatment records dated in October 2004 reflects that pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
25
LEFT
0
0
10
10
15

The Board also notes that a March 2013 audiology consult concluded the test reliability was poor with inconsistent responses; that the Veteran was reinstructed 5 times; and testing was halted.  However, subsequent records show additional audiometric testing was done in May 2013, the reliability of which was found to be good.  Further, it was stated that puretone results showed the right ear was essentially within normal limits for 250-3000, with sensorineural hearing loss sloping to severe loss.  The left ear was essentially within normal limits from 250-1000, mild sensorineural hearing loss at 2000 sloping to severe loss.  The audiogram, itself, appears to pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
35
LEFT
20
15
30
35
40

The more recent June 2015 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
10
15
20
30
19
LEFT
15
15
25
25
35
25

Speech recognition scores were 100 percent for both ears.

No other competent medical evidence is of record which demonstrates the Veteran has had a hearing loss disability for the right ear as defined by VA regulations during the pendency of this case.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

As indicated above, the May 2013 audiogram does appear to indicate a hearing loss disability of the left ear pursuant to 38 C.F.R. § 3.385.  Although the more recent June 2015 VA examination does not demonstrate a hearing loss disability as defined by VA regulations for either ear, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  

Despite the foregoing, the Board notes as there was no evidence of a hearing loss disability of the left ear until May 2013, the Veteran is clearly not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court had indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Further, the Board finds this to be particularly true in a case such as this where the Veteran was given the specific type of testing necessary to determine whether he had a hearing loss disability and no such disability was demonstrated on prior testing conducted in 2003 and 2004.

The Board also notes that the June 2015 VA examiner opined that the Veteran's hearing loss of the left and right ears was less likely as not due to history of noise exposure during active service.  In support of this opinion, the examiner stated, in pertinent part, that it was difficult to attribute the Veteran's current hearing impairment solely to the Veteran's military noise exposure without considering other factors which affects hearing loss such as aging, health issue, history of middle ear problems, and noise exposure from occupational activities 46 years after his active military service.  The examiner also noted that, due to the absence of the Veteran's service treatment records, there was no verifiable evidence of hearing loss related to military service during active duty, at separation or one-year after separation; and that there was no verifiable evidence of noise injury.  Moreover, the examiner emphasized the results of the March 2003 audio testing, which indicated there was no hearing loss disability 34 years after service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the Board has already noted the June 2015 VA examiner is presumed qualified to render a competent medical opinion, and was familiar with the Veteran's medical history from review of his VA claims folder.  The examiner also accurately noted pertinent medical findings regarding the current appellate claims in the examination report itself.  The examiner's opinion was not expressed in speculative or equivocal language.  Further, the examiner's opinion was supported by stated rationale to include reference to medical principals regarding the cause of hearing loss, as well as confirmed aspects of the Veteran's medical history to include the fact he was not shown to have a hearing loss disability on testing conducted 34 years after service in 2003.  The Board also reiterates that no competent medical evidence is of record which refutes the opinion of the June 2015 VA examiner on this matter.  Consequently, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the documented left ear hearing loss disability was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection is demonstrated for this disability, to include as secondary to a service-connected disability under 38 C.F.R. § 3.310.  

For these reasons, the Board concludes service connection for hearing loss must be denied.

Analysis - Tinnitus

Initially, the Board notes that tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In this case, however, the Board must find that the Veteran is not a reliable historian with respect to his hearing loss.  For example, while he indicated at the June 2015 VA audio examination that he had tinnitus since his military service, VA treatment records from October 2004 reflect subjective tinnitus was denied.  Simply put, such a denial appears inconsistent with and contradictory to his assertion that tinnitus started during service.  

The Board also notes that the June 2015 VA examiner found that the Veteran's tinnitus was etiologically linked to his hearing loss.  As the Board has determined service connection is not warranted for hearing loss, then service connection is not warranted for a secondary disability thereof.  Moreover, the June 2015 VA examiner included an opinion that the Veteran's tinnitus was less likely as not due to history of noise exposure during service, and supported it with stated rationale to include the 2004 denial of subjective tinnitus.  As already noted, the Board has found the examiner to be presumed qualified to render a competent medical opinion, was familiar with the Veteran's medical history, that there is no competent medical evidence which refutes this VA examiner's opinions, and that the examination is adequate for resolution of this case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current tinnitus was incurred in or otherwise the result of his active service, or was present to a compensable degree within the first post-service year.  Therefore, service connection for tinnitus must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


